Exhibit 10.1

 



OPTION TERMINATION AGREEMENT

 

THIS OPTION TERMINATION AGREEMENT (this “Agreement”) is made as of January 30,
2020, by and between the undersigned (the “Option Holder”) and Aevi Genomic
Medicine, Inc., a Delaware corporation (the “Company”).

 

RECITALS

 

A. The Company granted to the Option Holder options to acquire shares of the
Company’s common stock, par value $0.0001 per share, pursuant to that certain
Non-Qualified Stock Option Award Agreement between the Option Holder and the
Company, dated September 13, 2013 (the “Option Agreement,” with the options
under such Option Agreement being the “Options”).

 

B. The Company recently entered into an Agreement and Plan of Merger and
Reorganization pursuant to which the Company will merge with and into a wholly
owned subsidiary of Cerecor Inc. (the “Merger”).

 

C. In connection with, and contingent upon the closing of the Merger, the Option
Holder desires to terminate the Option Agreement for no consideration.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Option Holder and the Company hereby agree as follows:

 

1. Termination of Option Agreement. Effective immediately prior to the closing
of the Merger, all of the Options will be cancelled and the Option Agreement
will be terminated and of no force and effect. The Option Holder hereby releases
the Company and its affiliates from any liability arising under or related to
this Agreement, including with respect to the cancellation of the Options set
forth hereunder, and agrees not to bring any claims against the Company and its
affiliates in respect of such cancelled Options.

 

2. Representations and Warranties. By virtue of the execution and delivery of
this Agreement by the Option Holder, the Option Holder hereby represents and
warrants to the Company that: (a) the Option Holder is the legal, record and
beneficial owner of the Options and owns good, valid, legal and marketable title
to such Options, free and clear of all pledges, security interests, liens,
claims, encumbrances, agreements, rights of first refusal and options of any
kind whatsoever, other than any spousal interest or such restrictions arising
under the Securities Act of 1933, as amended, or state securities laws; and (b)
the Option Holder has had access to or the opportunity to review sufficient
written and oral information about the Company to allow the Option Holder to
make an informed decision prior to executing this Agreement. The Option Holder
further acknowledges and agrees that neither the Company nor any other party has
made any oral or written representation, inducement, promise or agreement to the
Option Holder in connection with the termination of the Options, other than as
expressly set forth in this Agreement.

 

3. Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. If the Option Holder is married, this Agreement is being
contemporaneously herewith executed and delivered by the Option Holder’s spouse.
Nothing in this Agreement, express or implied, is intended or shall be construed
to give any person other than the Option Holder or the Company or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

 

4. Entire Agreement. This Agreement contains the entire agreement of the parties
hereto relating to the subject matter hereof and supersedes all prior agreements
and understandings between the parties with respect to the subject matter
hereof, and there are no written or oral terms or representations made by either
party other than those made herein.

 

5. Amendment; Termination. No amendment or modification of this Agreement shall
be valid or binding unless made in writing and duly executed by the party
against whom enforcement of any such amendment or modification is sought and
making specific references to this Agreement.

 



 

 

 

6. Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by the laws of the State of Delaware, without regard
to its conflicts of laws principles.

 

7. Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile or other electronic transmission), each of which shall
be deemed to be an original and all of which together shall be deemed to be one
and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Company and the Option Holder have each executed this
Agreement as of the date and year first above written.

 

 

  AEVI GENOMIC MEDICINE, INC.               By: /s/ Michael McInaw     Name:
Michael McInaw   Title: Chief Financial Officer               OPTION HOLDER:    
          /s/ Michael F. Cola     Name: Michael F. Cola               If
applicable:   OPTION HOLDER’S SPOUSE:               /s/ MaryAnn Cola     Name:
MaryAnn Cola

 

 

 

 

 



[Signature Page to Option Termination Agreement – M. Cola]





 

